DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification: Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives; specification pages 4 and 5 disclose at least five preferred modification. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
The claims are objected to, due to the following informalities:
In re Claim 28, the limitation “the operation part is inserted into the fixing frame to close the window and is drawn out of the fixing frame to open the window” lacks antecedent basis.  A review of the specification provides support for:
“The operation part closes the fixing frame by being inserted into the fixing frame in order to close the window, and then, is removed from the fixing frame to open the window” (page 8)
“the operation part 300 is inserted into the fixing frame 200 to close the ventilation window and pulled out of the fixing frame 200 to open the ventilation window” (page 17)
“the fixing frame 200 is inserted and mounted into the opening part 110, the operation part 300 is inserted into the fixing frame 200 to close the ventilation window by blocking the fixing frame 200, and the operation part is drawn out to open the ventilation window by opening the fixing frame 200” (pages 22 - 23)
“the opening part 110 is formed in the window glass 100, the fixing frame 200 is mounted on the opening part 110, and the operation part 300 closes or opens the fixing frame 200 in order to close and open the ventilation window.” (page 25) 
For purposes of examination, the limitation has been understood as if to read, “the operation part is inserted into the fixing frame to close [[the]] a ventilation window and is drawn out of the fixing frame to open the ventilation window.”
In re Claim 29, insufficient antecedent basis has been provided for the limitation “the outer circumferential wall of the fixing frame”.  For purposes of examination, it has been understood as if to read “an outer circumferential wall of the fixing frame”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. §112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an opening and closing means having a lid or a cover” in claim 26
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. §112(f) it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. §112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26 and 28 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Farley (US 1,870,720).
In re Claim 261, Farley discloses an indoor ventilation system (page 1, lines 33 – 46) comprising: 
an opening part (Pa) perforated (formed, created) in a window glass (“P”) (page 2, lns 1 – 2); and 
an opening and closing means (1) having a lid or a cover (10) for blocking or opening the opening part (page 2, lns 3 – 10). 
In re Claim 28, Farley discloses wherein the opening and closing means (1) comprises: 
a ring-shaped fixing frame (figs 1, 5: (1)) embedded in the opening part (Pa) to be sealed (page 2, lns 33 - 40) to a glass panel of the inner circumference of the opening part (fig 4); and 
an operation part (9) disposed to be fixed and combined with the fixing frame (at (7)) or to be drawn out of the fixing frame, wherein 
the fixing frame (1) is formed in a ring shape (page 2, lns 94 – 96), and the operation part (9) is inserted into the fixing frame (at (7))) to close the window (figs 1, 5) and is drawn out of the fixing frame (figs 2, 8)) to open the window. 
Claims 26 – 27 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wang et al (CN 206377800).
In re Claim 262, Wang et al discloses an indoor ventilation system (figs 1 – 7) comprising: 
an opening part (21) perforated (formed, created) in a window glass (1, 2); and 
an opening and closing means (13) having a lid or a cover (9) for blocking or opening the opening part [0029]. 
In re Claim 27, Wang et al discloses wherein 
one or more opening parts (at (outer glass) 1, (inner glass) 2) are formed in one window glass to be spaced apart (22) from each other, and 
the opening and closing means (13) are respectively mounted in the opening parts to respectively block and open the opening parts (as seen in fig 2) [0024 - 0025] .

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28, 29 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Song (KR 2018/0128185) in view of Farley (US 1,870,720).
In re Claim 263 and 28, Song discloses an indoor ventilation system (Abstract) comprising: 
an opening part (figs 5, 6: (5)) (formed, created) perforated in a window glass (3); and 
a ring-shaped fixing frame (fig 5: (20)) embedded in the opening part (5) to be sealed (25, 25’) to a glass panel (3) of the inner circumference of the opening part [0017 -  0020]; and 
an operation part (figs 2, 3, 5, 6: (30)) disposed to be fixed and combined with the fixing frame ((20), via (11a)) or to be drawn out of the fixing frame [0019], wherein 
the fixing frame (fig 3: (20)) is formed in a ring shape, and the operation part (30) is inserted into the fixing frame. 
Song lacks wherein the system comprises:
an opening and closing means having a lid or a cover for blocking or opening the opening part (figs 5, 6: (5)), such that
the operation part (30) is inserted into the fixing frame (20) to close a ventilation window and is drawn out of the fixing frame to open the ventilation window. 
Farley teaches an indoor ventilation system (page 1, lines 33 – 46) comprising: 
an opening and closing means (fig 8) having a lid or a cover (10) for blocking or opening an opening part (Pa) (page 2, lns 1 – 10);
a ring-shaped fixing frame (figs 1, 5: (1)) embedded in the opening part (Pa) to be sealed (page 2, lns 33 - 40) to a glass panel of the inner circumference of the opening part (fig 4); and 
an operation part (9) disposed to be fixed and combined with the fixing frame (at (7)) or to be drawn out of the fixing frame (via (8)), wherein 
the fixing frame (1) is formed in a ring shape (page 2, lns 94 – 96), and the operation part (9) is inserted into the fixing frame (at (7)) to close [[the]] a ventilation window (figs 1, 5 (via (10))) and is drawn out of the fixing frame (figs 2, 8)) to open the ventilation window. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Song, as taught by Farley, such that the system comprises:
an opening and closing means having a lid or a cover for blocking or opening the opening part, such that
the operation part is inserted into the fixing frame to close a ventilation window and is drawn out of the fixing frame to open the ventilation window. 
such that an opening and closing means has a lid or a cover for blocking or opening the opening part, for the benefit of excluding rain or snow when the system is open during stormy weather (Farley, page 2, lns 110 – 112).)
In re Claim 29, Song discloses the fixing frame (20) is embedded (fig 5: via (30/13)) in the opening part (5), wherein an outer circumferential wall of the fixing frame is covered by a shield gasket (fig 3: (25)).
In re Claims 33, Song discloses wherein: 
the inner surface of the fixing frame (20) and the outer surface of the operation part (30) respectively have screw parts (fig 5: (11a)) corresponding to each other, and 
the operation part (30) is screw-coupled to the fixing frame to be inserted [0019]. 

Claims 30 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Song (KR 2018/0128185) in view of Farley (US 1,870,720), and further in view of Shimizu et al (JP 2007 309557).
In re Claim 30, Song discloses wherein a first ring-shaped gutter (25’) is mounted near a part of the outer circumferential wall of the fixing frame.
Song lacks wherein the first ring-shaped gutter collects and discharges rainwater entering through the opening part.
Shimizu et al teaches a ventilation system (fig 2) comprising 
an operation part (41) and a fixing frame (2) together comprising an opening and closing means (44/46) for blocking or opening an opening part of a building exterior wall (as seen in fig 1), wherein
a drain hole (not shown) is formed in a bottom wall of the fixing frame (3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Shimizu et al, such that the first ring-shaped gutter collects and discharges rainwater entering through the opening part, for the benefit of  simplifying cleaning foreign matter from within the system without disassembling the system.
In re Claim 34, the proposed system has been discussed, but Song lacks wherein: 
the fixing frame includes a ring-shaped inner flange extending from the inner end portion in a radial direction and at least one insertion groove formed in the ring-shaped inner flange, and wherein
the operation part has at least one hook mounted near the edge of the operation part so that the operation part is fixed to the fixing frame when the hook is inserted into the insertion groove. 
Shimizu et al teaches wherein:
the fixing frame (fig 10: (2)) includes a ring-shaped inner flange (4) extending from the inner end portion in a radial direction and at least one insertion groove (12/12a)) formed in the ring-shaped inner flange, and wherein
the operation part (41) has at least one hook (46a/b) mounted near the edge of the operation part so that the operation part is fixed to the fixing frame when the hook is inserted into the insertion groove. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Shimizu et al, such that
the fixing frame includes a ring-shaped inner flange extending from the inner end portion in a radial direction and at least one insertion groove formed in the ring-shaped inner flange, and wherein
the operation part has at least one hook mounted near the edge of the operation part so that the operation part is fixed to the fixing frame when the hook is inserted into the insertion groove. 
for the benefit of providing a simple assembly process without requiring supplemental fasteners.

Claim 32 is rejected under 35 U.S.C. §103 as being unpatentable over Song (KR 2018/0128185) in view of Farley (US 1,870,720), and further in view of Goldberg (US 2,134,937).
In re Claim 32, Song discloses wherein the operation part (30) has a hat-shaped structure (as seen in figures 3 and 4), and includes: 

    PNG
    media_image1.png
    339
    805
    media_image1.png
    Greyscale

a cylindrical part; and
a flange having a brim (annotated, above) at the front end of the indoor side of the cylindrical part, 
the inner surface of the fixing frame (20) and the outer surface of the operation part (30) respectively have screw parts (fig 5: (11a)) corresponding to each other, and 
the operation part (30) is screw-coupled to the fixing frame (20) to be inserted [0019]. 
Song lacks wherein the cylindrical part having a bottom surface of which an end portion is blocked;
Goldberg teaches a ventilator for a window, comprising:
a window glass (5) with an opening part (8); and
an operation part (fig 4) including a cylindrical part (10) having a bottom surface (9) of which an end portion (at (15)) is blocked (col 1, lns 39 – 44; col 2, lns 53 – col 3, ln 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Goldberg, such that the cylindrical part has a bottom surface of which an end portion is blocked, for the benefit of breaking up air currents thereby reducing strong drafts on cold and windy days.

Claim 35 is rejected under 35 U.S.C. §103 as being unpatentable over Song (KR 2018/0128185) in view of Farley (US 1,870,720), and further in view of Uchida (JP 2000 129903).
In re Claim 35, the proposed system has been discussed, but Song lacks wherein
the fixing frame has an outer flange formed on the indoor side and has a cylindrical structure perforated to be opened, and wherein 
a first shield gasket is inserted into the opening part to protrude toward the outdoor side, and is inserted between the inner circumference of the opening and the fixing frame to seal. 
Uchida teaches a ventilation system comprising an opening and closing means in an opening part of a building exterior wall, wherein:
a fixing frame has an outer flange (45) [0018] formed on an indoor side (fig 2: (11)) and has a cylindrical structure (44) perforated to be opened (as seen in fig 2, into (60)), and wherein 
(the outer flange (45) is threadedly connected (at (46) of (44)) [0031])
a first shield gasket (sleeve caulking (43)) is inserted into an opening part (32) [0030] to protrude toward an outdoor side (12) and is inserted between the inner circumference of the opening and the fixing frame to seal [0030 – 0031]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Uchida, such that
the fixing frame has an outer flange formed on the indoor side and has a cylindrical structure perforated to be opened, and wherein 
a first shield gasket is inserted into the opening part to protrude toward the outdoor side, and is inserted between the inner circumference of the opening and the fixing frame to seal. 
for the benefit of preventing rainwater from entering between the assembly and the opening part {0030}

Claim 36 is rejected under 35 U.S.C. §103 as being unpatentable over Song (KR 2018/0128185) in view of Farley (US 1,870,720) and further in view of Sensini (US 2005/0076588)
In re Claim 36, the proposed system has been discussed, but lacks wherein the opening part includes a spacer inserted and mounted between the glass panes to maintain an interval therebetween and to seal a space between the glass panes.
Sensini teaches a ventilation system comprising: 
an internal opening part (outlet aperture 13) formed in an internal glass pane (3) [0023, 0024]
an external opening part (outlet aperture 15)  formed in an external glass pane (2) [0023]
the internal and external panes defining an opening part (4) [0021]
wherein the opening part includes a spacer (fig 6: (49)) inserted and mounted between the glass panes to maintain an interval therebetween and to seal a space between the glass panes [0033].
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Sensini, such that the opening part includes a spacer inserted and mounted between the glass panes to maintain an interval therebetween and to seal a space between the glass panes, for the benefit of forming closure of the opening part and controlling ventilation flow as desired.

Allowable Subject Matter
Claims 31 and 37 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41 – 45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the prior art search and considered, a person having ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to provide wherein an indoor ventilation system comprises:
the inner circumferential wall of the fixing frame has a female screw structure and a drain structure; and a groove formed in a screw thread to guide the rainwater to the drain hole;
a gutter part is formed inside the front end of the cylindrical part of the fixing frame, and a filter is mounted on the gutter part;
a second gutter is formed on the outer flange of the indoor side of the fixing frame, wherein a second shield gasket is inserted and mounted into the second gutter, wherein the second shield gasket includes a body part inserted into the second gutter and a wing part protruding from the body part to the outside to be inclined;
the fixing frame further includes an inner flange protruding from the front end of the indoor side and a plurality of insertion grooves formed in the inner flange, and wherein the operation part has a hook-shaped coupling parts corresponding to, and inserted into, the insertion grooves;
the fixing frame has a plurality of shielding walls protruding on the inner circumferential surface in a round shape, wherein the shielding wall located at the bottom surface of the fixing frame has a plurality of grooves, and wherein a drain hole is formed to discharge the rainwater guided through the grooves to the outside. 
the first shield gasket is formed in a doughnut shape, and includes a body part extending from the through hole part to have a predetermined width corresponding to the thickness of the opening part; and an adhesive surface extending from the body part, and wherein when the adhesive part is adhered on the glass panel around the opening part and the fixing frame is forcibly inserted into the opening part, the body part is transformed into a cylindrical shape and is interposed between the inner circumference of the opening part and the outer circumference of the fixing frame to seal a space between the opening part and the fixing frame. 
the first shield gasket further includes an elastic part formed on the inner circumference of the through hole part, and the elastic part has a compressible space part formed therein to protrude, and is interposed between the outdoor side glass panel of the opening part and the outer circumferential surface of the fixing frame to be compressed.
a plurality of pivoting hooks mounted on the cylindrical part of the fixing frame protruding to the outdoor side in order to elastically support the outdoor side glass panel of the opening part. 
the exterior cover shield gasket includes a through hole formed in the middle thereof; a front end cover part extending from the inner circumference of the through hole to cover the front end portion of the fixing frame; a cylindrical shield gasket part protruding from the outer face of the front end cover part and interposed between the outer circumference of the fixing frame and the inner circumference of the opening part to seal; and an exterior cover part extending from the front end cover part to cover a part of the outdoor side glass panel of the opening part. 
the shield gasket part includes a first elastic part protruding from the outer circumference thereof and having an inner space part, and the first elastic part is compressed between the outdoor side glass surface of the opening part and the fixing frame to seal, and wherein the exterior cover part is pressed to the glass panel around the opening part with elasticity, and includes a second elastic part, which is formed at the front end of the exterior cover part, has an inner space part, and is pressed to the glass panel around the opening part by elasticity of the exterior cover part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example(s) of such pertinent prior art includes Pryning (DK 172353) who discloses an outdoor air intake of outdoor air, consisting of two pipes, a fixed pipe (1) with an end closure (9), and a movable (walking) pipe (2) with an end closure (6), with pipe diameters so that the passing pipe (2) can slide inside the fixed pipe (1) and wherein both the pipes at the end closures (9) and (6) have cutouts 5 with a cavity corresponding to the maximum air flow and where the pipes are assembled such that the cutouts are opposed; the fixed tube faces down on the outside cold side of a climate screen / building (10), and the movable (walking) pipe faces upwards on the inside of a climate screen / building (10) and where the solid pipe is fixed to the climate shield / building (10), for example, with a mounting flange (8) on the 10 internal hot side of the climate shield / building part, and where the air flow can be adjusted from zero to maximum by displacement of the passing pipe (2) relative to it, and is positioned on the end closure (9) so that when the valve is closed, it is pushed into the cylindrical internal insulation (11), the outdoor air valve becomes fully insulated.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1 – 25 were cancelled by Applicant
        2 Claims 1 – 25 were cancelled by Applicant
        3 Claims 1 – 25 were cancelled by Applicant